C. L. Allen, Justice.
The defendant is in contempt for disobeying the order of Justice Bosekrans. If he wished to avail himself of his excuse, he should have complied with the terms, and then applied for a modification. Besides, although he denies that he is worth the sum of $7,000, and avers that he is only worth, about $2,200, yet he does not deny its other allegations in plaintiff’s affidavits, that he has absconded to Canada for the purpose of abandoning plaintiff, of being beyond the reach of the process of this court, and that he has sold out his property for the same purpose, and that he declared before leaving, that such was his intention.
He comes not, therefore, with a very good grace to ask a favor of the court, and his motion must be denied. An order *570must also be entered requiring him. to comply w-ith the terms of the order of Justice Rosekraíts in twenty days after service of a copy of the order hereby granted, with. $10 costs of this motion, on his attorney; or that in default thereof, his answer be stricken out, and that the. cause proceed on the part of the plaintiff, without such answer; proceedings on his part to stay until a full compliance with the order; and plaintiff is-to have leave-to apply for such further relief as she may be advised, in case defendant fails to comply with the terms of this order.
Order accordingly.